Case 2:16-cv-02781-MCA-ESK Document 103 Filed 10/31/19 Page 1 of 2 PageID: 2425



                                  UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY


  JOHN S. MACDONALD, et. al.,

            Plaintiffs,                                          Civil Action No. 16-2781

                     v.                                                   ORDER

  CASHCALL, INC., et al.

            Defendants.


 ARLEO, UNITED STATES DISTRICT JUDGE

           THIS MATTER having come before the Court by way of Plaintiffs John S. MacDonald’s

 (“MacDonald”) and Jessica C. Spearman’s (“Spearman,” and together with MacDonald

 “Plaintiffs”) Motion for Class Certification pursuant to Federal Rule of Civil Procedure 23, ECF

 No. 93;

           and for the reasons set forth in the Court’s accompanying opinion;

           IT IS on this 31st day of October, 2019

           ORDERED that Plaintiffs’ Motion for Class Certification is GRANTED; and it is further

           ORDERED that pursuant to Federal Rule of Civil Procedure 23(g), Nichols Kaster, PLLP,

 Gupta Wessler PLLC, and Schall & Barasch, LLC are appointed as counsel for the two classes;

 and it is further

           ORDERED that MacDonald and Spearman are appointed as class representatives;




                                                       1
Case 2:16-cv-02781-MCA-ESK Document 103 Filed 10/31/19 Page 2 of 2 PageID: 2426



        ORDERED that the two classes that are certified are:

                                           Four Year Class

        All individuals who, on or after May 17, 2012, made payments to one or more Defendants

 on loans originated by Cashcall, Inc., WS Funding, LLC, Delbert Services Corp., J. Paul Reddam,

 or Western Sky Financial, LLC where the borrower was a New Jersey resident;

                                            Six Year Class

        All individuals who, on or after May 17, 2010, made payments to one or more Defendants

 on loans originated by Cashcall, Inc., WS Funding, LLC, Delbert Services Corp., J. Paul Reddam,

 or Western Sky Financial, LLC where the borrower was a New Jersey resident;

        and it is further

        ORDERED that the following claims are certified on behalf of the two classes:

        The usury claims in Count I of the Amended Complaint;

        The New Jersey Consumer Fraud Act claims in Count II of the Amended Complaint;

        The restitution and unjust enrichment claims in Count III of the Amended Complaint;

        The declaratory relief claims in Count IV of the Amended Complaint, and;

        The Racketeering Influenced and Corrupt Organizations claims in Count V of the

 Amended Complaint.

                                                 /s Madeline Cox Arleo___________
                                                 MADELINE COX ARLEO
                                                 UNITED STATES DISTRICT JUDGE




                                                   2
